 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTONIO CARREON,                                  No. 2:17-cv-1292 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    S. ABDUR-RAHMAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On March 24, 2019, plaintiff signed a

18   motion to compel seeking an order requiring defendants to provide plaintiff with a copy of the

19   deposition transcript taken on March 4, 2019.

20          Plaintiff is advised that there is no statutory requirement for the government to provide a

21   litigant proceeding in forma pauperis with copies of a deposition transcript. See 28 U.S.C.

22   § 1915(d). See also Whittenberg v. Roll, 2006 WL 657381 at *5 (E.D. Cal. Mar. 15, 2006)

23   (denying plaintiff’s motion to compel defendant to provide him with a copy of the deposition

24   transcript free of charge). Moreover, under Rule 30(f)(3) of the Federal Rules of Civil Procedure,

25   the officer before whom a deposition is taken must provide a copy of the transcript to any party or

26   to the deponent upon payment of reasonable charges therefor. Id. Thus, the court will not order

27   the court reporter, defense counsel or the defendant to provide plaintiff with a copy of his

28   deposition transcript without charge. Plaintiff must obtain the deposition transcript from the
                                                       1
 1   officer before whom the deposition was taken on March 4, 2019. See Boston v. Garcia, 2013 WL

 2   1165062 at *2 (E.D. Cal. Mar. 20, 2013) (denying plaintiff’s request for a court order directing

 3   the defendant to provide him with a copy of his deposition transcript).

 4             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 37) is denied.

 5   Dated: May 16, 2019

 6

 7

 8
     /carr1292.dep
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
